ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Government Services Corp.                  )       ASBCA Nos.59209, 59210, 59311
                                           )                 60255,60256
                                           )
Under Contract Nos. SP0600-l l-D-4009 )
                    SP0600-l 3-D-45 l 2 )

APPEARANCE FOR THE APPELLANT:                      Gregory R. Rauch, Esq.
                                                    Magyar, Rauch, & Associates PLLC
                                                    Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Jared M. Miller, Esq.
                                                   Kathryn M. Kelley, Esq.
                                                    Trial Attorneys
                                                    DLA Energy
                                                    Fort Belvoir, VA

                  OPINION BY ADMINISTRATIVE JUDGE PAUL
                 ON THE GOVERNMENT'S MOTION TO DISMISS

        These appeals have a lengthy procedural history, characterized by multiple
motions for enlargement of time and repeated assurances that the appeals could be
resolved by a global settlement. Ultimately, the government met an extended deadline
to file a Rul_e 11 brief, appellant Government Services Corp. (GSC) failed to meet the
revised deadline, and the government filed a motion to dismiss the appeals for failure
to prosecute. We deny the motion.

          STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

       The Board docketed GSC's appeals in ASBCA No. 59209 and ASBCA
No. 59210 on 12 March 2014. On 15 April 2014, GSC (then proceeding prose) asked
the Board to suspend these appeals, pending the conclusion of debarment proceedings
against two of its officers. The Board denied the requests in an order entered on
24 April 2014. GSC's appeal in ASBCA No. 59311 was docketed on 14 May 2014.
On 24 September 2014, the Board granted the parties' joint request to stay proceedings
in ASBCA Nos. 59209, 59210, and 59311until22 December 2014.
       On 13 May 2015, the parties' (appellant now with counsel) jointly proposed the
following schedule to resolve three appeals:

              a) Discovery (182 days): Monday, May 18, 2015 -
                 Monday, November 16, 2015

              b) Supplementing the Record ( 62 days concurrent with
                 DLA Non-Binding ADR): Tuesday, November 17,
                 2015-Monday, January 18, 2016.

              c) DLA Non-Binding ADR (62 days concurrent with
                 Supplementing the Record): Tuesday, November 17,
                 2015 -Monday, January 18, 2016.

              d) Submitting Briefs and Reply Briefs (92 days):
                 Tuesday, January 19, 2016- Wednesday, April 20,
                 2016

                     a. Initial Briefs: Due by Thursday, February 18,
                        2016

                     b. Reply: Due by Monday March 21, 2016

                     c. Surreply: Due by Wednesday, April 20, 2016

In an order issued on 21May2015, the Board approved the proposed order.

        On 5 October 2015, the Board docketed GSC's appeals in ASBCA Nos. 60255
and 60256. On 20 and 21October2015, the government requested that the Board
extend by 60 days all deadlines set forth in the scheduling order which it approved on
21 May 2015 in ASBCA Nos. 59209, 59210, and 59311. On 20 October 2015, the
government also requested that the Board extend the deadline for receipt of the Rule 4
files in ASBCA Nos. 60255 and 60256. The government stated in its motions in all of
the appeals that "we believe a settlement of all disputes between the parties can be
attained in short order." Additionally, in the motions filed in ASBCA Nos. 59209,
59210, and 59311, the government also stated: "The 60 day extension will ensure the
parties have sufficient time to resolve all current and anticipated disputes." Based
upon these assurances, the Board granted all of the motions. (Bd. corr. ltr. dtd.
20 October 2015)

       On p and 7 January 2016, the government, without objection, forwarded to the
Board requests to extend all deadlines in the five appeals by 30 days. It, once again,
assured the Board that the proposed extension would give the parties "sufficient time


                                           2
to resolve all current and anticipated disputes." It proposed the following revised
schedule for resolution of ASBCA Nos. 59209, 59210, and 59311:

              a) Discovery (242 days): Monday, May 18, 2015 -
                 Monday, February 15, 2016

              b) Supplementing the Record (62 days concurrent with
                 DLA Non-Binding ADR): Monday, February 15, 2016
                 - Monday, April 18, 2016

              c) DLA Non-Binding ADR (62 days concurrent with
                 Supplementing the Record): Monday, February 15,
                 2016 - Monday, April 18, 2016

              d) Submitting Briefs and Reply Briefs (93 days):
                 Tuesday, April 19, 2016 - Monday, Wednesday, [sic]
                 July 20, 2016

                      a. Initial Briefs: Due by Wednesday, May 18, 2016

                      b. Reply: Due by Monday, June 20, 2016

                      c. Surreply: Due by Wednesday, July 20, 2016

(Bd. corr. ltr. dtd. 6 January 2016) On 13 January 2016, the Board approved the
parties' revised schedule; and, on 25 April 2016, it, again, granted the government's
request to extend the schedule by 30 days. On 20 June 2016, the government filed its
Rule 11 briefs in ASBCA Nos. 59209, 59210, and 59311; however, GSC did not file
briefs in compliance with the Board's other revised scheduling order. Accordingly, on
26 January 2017, the Board issued the following order:

                     Please file status reports in these appeals, advising
              the Board as to how the parties desire to proceed. The
              Board is in receipt of correspondence describing the
              parties' intent to settle these appeals globally. However,
              respondent - but not appellant - has filed Rule 11 briefs in
              some, but not all, of the appeals.

                      The reports will be filed on or before 9 February
              2017.

(Bd. corr. ltr. dtd. 26 January 2017)



                                            3
        GSC responded to the Board's order on 9 February 2017. It stated, in pertinent
part: "[Pursuant] to the Board's order, the Parties were to file briefs in accordance
with the times laid out in [the] order. Due to circumstances beyond our control we
were unable to meet those deadlines." GSC's counsel then recounted the various woes
that had been experienced by its CEO, Mr. Ruck, in the intervening period, namely his
incarceration after a criminal trial and the fact that he "[had] been transferred three
times since that incarceration." As a result, Mr. Ruck, who was GSC's principal
source of information in these appeals had been unable to assist in briefing. GSC' s
counsel further explained that, for the first time in a year, Mr. Ruck was in "a position
to help complete the Rule 11 schedule." GSC' s counsel also asserted that the
government had not suffered any prejudice as a result of any delays. Finally, it
requested leave to file its briefs.

        As part of its response to the Board's order, the government filed a motion to
dismiss for failure to prosecute. It noted that GSC had not filed Rule 11 briefs in
ASBCA Nos. 59209, 59210, and 59311. The government also stated that GSC had
failed to submit complaints in ASBCA Nos. 60255 and 60256. As part of its
argument, the government cited Board decisions where parties had failed to comply
with multiple orders and, as a result, had incurred dismissals for failure to prosecute.
The government then asserted that GSC "repeatedly missed Board deadlines without
even seeking extensions" (gov't mot. at 3). We simply note that the government did
not cite any demonstrable prejudice resulting from GSC's delays.

                                       DECISION

         Contrary to the government's assertions, GSC had not "repeatedly" missed
Board deadlines. Moreover, it has not demonstrated any prejudice resulting from
GSC's delays. On this basis, we deny the government's motion. GSC is ordered to
file its complaints in ASBCA Nos. 60255 and 60256 on or before 15 June 2017. In
addition, the parties are ordered to confer and to forward to the Board a revised
schedule for submission of Rule 11 briefs in ASBCA Nos. 59209, 59210 and 59311
within 14 days of receipt of this decision.

       Dated: 5 May 201 7



                                                   MICHAEL T. PAUL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
(Signatures continued)



                                            4
 I concur



 MARKN~TEMPLERi                l                RICHARD SHACKLEFORD
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59209, 59210, 59311,
60255, 60256, Appeals of Government Services Corp., rendered in conformance with
the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          5